Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51-54, 56, 57, 60-61, 63-65, 68, 69-70, 72-76 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1707568 (3GPP R1-1707568; “UE power consumption reduction by new physical signal/channel in MTC) in view of Lee (US 20170215169) further in view of Agiwal (US 20170367069)
Regarding claim 51, 63, 75 and 76, R1-1707568 teaches a method of sending, by a network node, a power control signal according to a discontinuous reception (DRX) cycle in a radio communication between a network node and a radio device, the method comprising: 
”determining that there is a paging message for a radio device during an upcoming discontinuous receive cycle” (Section 2.2 a MPDCCH signal is sent to indicate whether the UE should wake up or go to sleep);

wherein the power control signal includes an indicator that, according to a scheme, uniquely identifies a subgroup of one or more radio devices comprising at least the radio device that is being paged within a group of radio devices sharing at least the same paging frame (The examiner notes that the details of the sent signal (indicator) is nonfunctional as it doesn’t interact or have any effect on any step of the method and therefore doesn’t carry patentable weight.  Nonetheless it is also addressed below. See MPEP 2111.05).
In an analogous art, Lee teaches the power control signal includes an indicator that, according to a scheme, uniquely identifies a subgroup of one or more radio devices (group id, see Fig. 4 and 5) comprising at least the radio device that is being paged within a group of radio devices sharing at least the same paging frame ([0094] “the MME 301 may generate an individual paging message to be transmitted to the first UE 311 or a group paging message to be transmitted to the group (for example, the first group 310) to which the first UE 311 belongs, and then transmit the generated individual paging message and group paging message through the eNB 303”; [0136] A monitoring indicator may indicate a WTRU group index and a WTRU group associated with the monitoring indicator may monitor the POs. In an example, the monitoring indicator may indicate which WTRU group may need to monitor POs. The WTRU group may include all WTRU groups for a system information update; [0142] “one or more monitoring indicators may be used and each monitoring indicator may be used to indicate a WTRU group, a WTRU group index or a WTRU group ID. A WTRU which may be associated with a WTRU group, a WTRU group index or a WTRU group ID may need to monitor or receive a paging message, for example when a monitoring indicator for the WTRU group, the WTRU group index or the WTRU group ID indicates to monitor or read a paging message”.)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify R1-1707568’s paging method to also include Lee’s teaching of identifying a subgroup of radio devices to reduce resources instead of identifying a single device for each message. 
Regarding the newly amended limitation, Lee also teaches the new limitation,” determining that there is a paging message for a radio device during an upcoming discontinuous receive cycle” ([0103] “The UE 800 may perform a Discontinuous Reception (DRX) operation in which the MTC message is received while periodically repeating an idle state and a wakeup state. To this end, the UE 800 may calculate each of an individual paging check time for checking an individual paging message transmitted to the UE 800 itself and a group paging check time for receiving a group paging message transmitted to a group to which the UE 800 itself belongs”; [0104]; [0094] “the MME 301 may generate an individual paging message to be transmitted to the first UE 311 or a group paging message to be transmitted to the group (for example, the first group 310) to which the first UE 311 belongs, and then transmit the generated individual paging message and group paging message through the eNB 303”) 
Lee further teaches wherein the indicator is determined according to the scheme based on the International Mobile Subscriber Identity (IMSI) ([0104] “FIG. 9, the individual paging check time 900 is calculated by a first calculation formula (SFN mod T=(T div N)*UE_ID mod (N), UE_ID=IMSI mod 1024) that determines the paging check time based on a unique UE_ID assigned to the UE 800, which is the already known calculation formula”)
However, Lee does not explicitly teach “the number of paging frames within the radio device DRX cycle, and the number of paging occasions used within a paging frame”. (Again, the examiner submits that the details of the indicator is non-functional descriptive material. The indicator is an intended use and does not carry any patentable weight.  Nonetheless, for compact prosecution purpose, this limitation will also be addressed below).
In an analogous art, Agiwal teaches “the number of paging frames (A UE first determines the paging frame (PF)) within the radio device DRX cycle, and the number of paging occasions (`nB` i.e. number of POs) used within a paging frame” ([0061] “The paging message including UE ID of the paged UE is transmitted only in PO monitored by the paged UE. Network may configure several POs in a DRX cycle. The UE determines the UE's PO based on a UE ID. A UE first determines the paging frame (PF) and then determine the PO within the PF. One PF is radio frame (10 ms), which may contain one or multiple POs. Every radio frame in a DRX cycle can be paging frame. There can be up to four POs in a PF. The subframes which can be PO in a PF are pre-defined i.e. subframe #0, subframe #4, subframe #5 and subframe #9. The network (i.e. BS) signals two parameters. The first parameter is `T` i.e. paging DRX cycle duration in radio frames. The second parameter is `nB` i.e. number of POs in a paging DRX cycle. UEs are distributed across several `nB` POs in the DRX cycle based on a UE ID. Several UEs can be mapped to same PO. The PF for a UE is the radio frame with system frame number `SFN` which satisfies the equation SFN mod T=(T div N)*(UE_ID mod N); where N is equal to min (T, nB) and a UE_ID is equal to IMSI mod 1024. Within the determined PF, the PO corresponds to i_s=floor(UE_ID/N) mod Ns; where Ns is equal to max (1, nB/T); i_s can be 0, 1, 2 and 3. Mapping between i_s, Ns and subframe within paging frame is pre-defined. In a PO, paging message is transmitted using physical downlink shared channel (PDSCH). Physical downlink common control channel (PDCCH) is addressed to P-RNTI if there is a paging message in PDSCH. P-RNTI is common for all UEs. So a UE identity (i.e. IMSI or S-TMSI) is included in paging message to indicate paging for a specific UE. Paging message may include multiple UE identities to page multiple UEs.”  Thus as described in this paragaraph 61, in order to get the end result of the equation, SFN mod T=(T div N)*(UE_ID mod N), the result is based on the derivation of IMSI, number paging occasion and paging frame.)  
Therefore, it would have been obvious for one of ordinary skill in the art before the active filing date of the invention to modify R1-1707568’s paging system and Lee’s teaching of determining paging indicator to also be based on the number of Paging occasion and Paging frame as taught by Agiwal to necessarily identify when to wake up to receive the paging.


Regarding claims 63 and 76, they are directed towards receiving devices which receives the signal that is sent from the sending device above. (Thus the MPDCCH signal is sent by the network node/device is in turned received by a UE/the radio device.)     

Regarding claim 52 and 64, The combination of R1-1707568, Lee and Agiwal teaches the method of claim 51, wherein the indicator, according to the scheme, uniquely identifies a subgroup of one or more radio devices comprising at least the radio device that is being paged within a group of radio devices sharing the same paging frame and the same paging occasion (The examiner notes that the details of the sent signal (indicator) is nonfunctional as it doesn’t interact or affect any step of the method and therefore doesn’t carry patentable weight.  Nonetheless it is also addressed below.  Lee teaches [0094] “the MME 301 may generate an individual paging message to be transmitted to the first UE 311 or a group paging message to be transmitted to the group (for example, the first group 310) to which the first UE 311 belongs, and then transmit the generated individual paging message and group paging message through the eNB 303”).  

claim 53 and 65, The combination of R1-1707568, Lee and Agiwal teaches the method of claim 51, wherein the indicator, according to the scheme, uniquely identifies a subgroup of one or more radio devices comprising at least the radio device which is being paged only within a group of radio devices sharing the same paging frame or sharing the same paging frame and the same paging occasion (The examiner notes that the details of the sent signal (indicator) is nonfunctional as it doesn’t interact or affect any step of the method and therefore doesn’t carry patentable weight.  Nonetheless it is also addressed below.  Lee teaches [0094] “the MME 301 may generate an individual paging message to be transmitted to the first UE 311 or a group paging message to be transmitted to the group (for example, the first group 310) to which the first UE 311 belongs, and then transmit the generated individual paging message and group paging message through the eNB 303”).

Regarding claim 54, The combination of R1-1707568, Lee and Agiwal teaches the method of claim 51, wherein the indicator is provided according to the scheme as a binary sequence (The examiner notes that the details of the sent signal (indicator) is nonfunctional as it doesn’t interact or affect any step of the method and therefore doesn’t carry patentable weight.  Nonetheless it is also addressed below.  Lee teaches [0086] For example, the MTC_FIELD may be a value indicating that the corresponding message is for the MTC terminal and a unique value of 8 bits (for example, 0000 0000) may be recorded therein, and the GROUP_FIELD may be a value indicating that the corresponding message is for a particular group (for example, a first group) and a group id value of 8 bits (for example, 0000 0001) may be recorded therein.)

Regarding claim 56, The combination of R1-1707568, Lee and Agiwal teaches the method of claim 51, wherein the indicator is derived from: a radio device identity, UE_ID, used for paging the radio device and the DRX parameters provided in System Information; (The examiner notes that the details of the sent signal (indicator) is nonfunctional as it doesn’t interact or affect any step of the method and therefore doesn’t carry patentable weight.  Nonetheless it is also addressed below.  Lee teaches [0104] “As illustrated in FIG. 9, the individual paging check time 900 is calculated by a first calculation formula (SFN mod T=(T div N)*UE_ID mod (N), UE_ID= IMSI mod 1024) that determines the paging check time based on a unique UE_ID assigned to the UE 800, which is the already known calculation formula.”) 

Regarding claim 57, The combination of R1-1707568, Lee and Agiwal teaches method of claim 51, wherein the indicator is determined according to the scheme by the formula: indicator=floor (UE_ID/(N*Ns)), wherein floor ( ) is a floor function, UE_ID is the radio device identity, N is the number of paging frames within the radio device DRX cycle, and Ns is the number of paging occasions used within a paging frame (The examiner notes that the details of the sent signal (indicator) is nonfunctional as it doesn’t interact or affect any step of the method and therefore this limitation doesn’t carry patentable weight.  Nonetheless it is also addressed as followed. 
Agiwal teaches in paragraph [0061], “The paging message including UE ID of the paged UE is transmitted only in PO monitored by the paged UE. Network may configure several POs in a DRX cycle. The UE determines the UE's PO based on a UE ID. A UE first determines the paging frame (PF) and then determine the PO within the PF. One PF is radio frame (10 ms), which may contain one or multiple POs. Every radio frame in a DRX cycle can be paging frame.. The subframes which can be PO in a PF are pre-defined i.e. subframe #0, subframe #4, subframe #5 and subframe #9. The network (i.e. BS) signals two parameters. The first parameter is `T` i.e. paging DRX cycle duration in radio frames. The second parameter is `nB` i.e. number of POs in a paging DRX cycle. UEs are distributed across several `nB` POs in the DRX cycle based on a UE ID. Several UEs can be mapped to same PO. The PF for a UE is the radio frame with system frame number `SFN` which satisfies the equation SFN mod T=(T div N)*(UE_ID mod N); where N is equal to min (T, nB) and a UE_ID is equal to IMSI mod 1024. Within the determined PF, the PO corresponds to i_s=floor(UE_ID/N) mod Ns; where Ns is equal to max (1, nB/T); i_s can be 0, 1, 2 and 3. Mapping between i_s, Ns and subframe within paging frame is pre-defined. In a PO, paging message is transmitted using physical downlink shared channel (PDSCH). Physical downlink common control channel (PDCCH) is addressed to P-RNTI if there is a paging message in PDSCH. P-RNTI is common for all UEs. So a UE identity (i.e. IMSI or S-TMSI) is included in paging message to indicate paging for a specific UE. Paging message may include multiple UE identities to page multiple UEs.” )

Regarding claim 59. The method of claim 51, wherein the indicator is determined according to the scheme by the formula: indicator=floor (floor (UE_ID/(N*Ns))/Nn), wherein floor ( ) is a floor function, UE_ID is the radio device identity, N is the number of paging frames within the radio device DRX cycle, Ns is the number of paging occasions 
Agiwal teaches in paragraph [0061], “The paging message including UE ID of the paged UE is transmitted only in PO monitored by the paged UE. Network may configure several POs in a DRX cycle. The UE determines the UE's PO based on a UE ID. A UE first determines the paging frame (PF) and then determine the PO within the PF. One PF is radio frame (10 ms), which may contain one or multiple POs. Every radio frame in a DRX cycle can be paging frame.. The subframes which can be PO in a PF are pre-defined i.e. subframe #0, subframe #4, subframe #5 and subframe #9. The network (i.e. BS) signals two parameters. The first parameter is `T` i.e. paging DRX cycle duration in radio frames. The second parameter is `nB` i.e. number of POs in a paging DRX cycle. UEs are distributed across several `nB` POs in the DRX cycle based on a UE ID. Several UEs can be mapped to same PO. The PF for a UE is the radio frame with system frame number `SFN` which satisfies the equation SFN mod T=(T div N)*(UE_ID mod N); where N is equal to min (T, nB) and a UE_ID is equal to IMSI mod 1024. Within the determined PF, the PO corresponds to i_s=floor(UE_ID/N) mod Ns; where Ns is equal to max (1, nB/T); i_s can be 0, 1, 2 and 3. Mapping between i_s, Ns and subframe within paging frame is pre-defined. In a PO, paging message is transmitted using physical downlink shared channel (PDSCH). Physical downlink common control channel (PDCCH) is addressed to P-RNTI if there is a paging message in PDSCH. P-RNTI is common for all UEs. So a UE identity (i.e. IMSI or S-TMSI) is included in paging message to indicate paging for a specific UE. Paging message may include multiple UE identities to page multiple UEs” ).

Regarding claim 60, The combination of R1-1707568, Lee and Agiwal teaches the method of claim 51, further comprising: responsive to determining that there is a paging message for the radio device during a subsequent DRX cycle, sending the power control signal for said radio device prior to sending the downlink assignment for paging said radio device using the physical downlink control channel (PDCCH) and prior to sending the paging message for said radio device using the physical downlink shared channel, PDSCH (R1-1707568, Section 2.2, “Alt (1) “New paging can be configured before downlink subframes from paging occasion). 

Regarding claim 61, 73 and 74, The combination of R1-1707568, Lee and Agiwal teaches the method of claim 51, further comprising: responsive to determining that there is no paging message for said radio device during a subsequent DRX cycle, sending a go-to-sleep signal to said radio device for notifying said radio device that there will be no paging record sent during the subsequent DRX cycle and that said radio device may go to sleep mode (R1-1707568, section 2.2 “in case of “go to sleep” operation, sleeping window can be applied.”) 


Regarding claim 68, The combination of R1-1707568, Lee and Agiwal teaches the method of claim 67, further comprising: responsive to determining that the radio , UE monitors the MPDCCH signal), decoding the physical downlink control channel (PDCCH) which holds the downlink control information pointing out the physical downlink shared channel (PDSCH) transmission holding the paging message (section 2.2); and responsive to determining the radio device that is receiving the power control signal not identified as the radio device which being paged, going to sleep mode without decoding the PDCCH which holds the downlink control information pointing out the PDSCH transmission holding the paging message (R1-1707568, section 2.2 “in case of “go to sleep” operation, sleeping window can be applied.”). 

Regarding claim 69 The combination of R1-1707568, Lee and Agiwal teaches the method of claim 67, wherein determining, based on the received indicator and according to the scheme, whether or not the indicator identifies the radio device that is receiving the power control signal as the radio device which is being paged, further comprises (see also Fig. 3): determining a reference indicator according to the scheme, based on the identity used for paging of the radio device that has received the power control signal, comparing the determined reference indicator with the indicator received with the power control signal (Fig. 23; step 2310; [0214] “If there is paging for a UE with UE ID "X" then the UE group ID equals to "X" mod N is included in paging indication. "N" can be predefined or signaled. In another embodiment, paging indication may include one or more "N" LSBs of UE IDs. If there is paging for a UE with UE ID "X" then "N" LSBs of UE ID "X" is included in paging indication. In another embodiment, paging indication may include a bitmap of length N bits. If there is paging for a UE with UE ID "X," then ith bit (MSB or LSB) in bitmap is set to one where "i" equals to UE ID mod N. In another embodiment, paging indication may include a bitmap of length N bits. If there is paging for a UE with UE ID "X," then ith bit (MSB or LSB) in bitmap is set to one where "i" equals to (UE ID/N2) mod N, where "N2" is number of Paging frames or paging occasions in DRX cycle over which UEs are distributed. In another embodiment, paging indication may include a bitmap of length N bits. If there is paging for a UE with UE ID "X," then ith bit (MSB or LSB) in bitmap is set to one, where "i" is assigned to UE ID "X" by network”; see also [0061]), and 
determining that the indicator identifies the radio device that has received the power control signal as the radio device which is being paged if the indicator equals the determined reference indicator (The examiner notes that this is a contingent limitation because if this condition is not true, then this determination step would not take place, thereby yielding this limitation optional, see MPEP 2111.04; Nonetheless, it also addressed. Fig. 23; step 2310; Agiwal teaches [0214] “If there is paging for a UE with UE ID "X" then the UE group ID equals to "X" mod N is included in paging indication. "N" can be predefined or signaled. In another embodiment, paging indication may include one or more "N" LSBs of UE IDs. If there is paging for a UE with UE ID "X" then "N" LSBs of UE ID "X" is included in paging indication. In another embodiment, paging indication may include a bitmap of length N bits. If there is paging for a UE with UE ID "X," then ith bit (MSB or LSB) in bitmap is set to one where "i" equals to UE ID mod N. In another embodiment, paging indication may include a bitmap of length N bits. If there is paging for a UE with UE ID "X," then ith bit (MSB or LSB) in bitmap is set to one where "i" equals to (UE ID/N2) mod N, where "N2" is number of Paging frames or paging occasions in DRX cycle over which UEs are distributed. In another embodiment, paging indication may include a bitmap of length N bits. If there is paging for a UE with UE ID "X," then ith bit (MSB or LSB) in bitmap is set to one, where "i" is assigned to UE ID "X" by network”; see also [0061]); and 
determining that the indicator does not identify the radio device that has received the power control signal as the radio device which is being paged if the indicator does not equal the determined reference indicator (The examiner notes that this is a contingent limitation because if this condition is not true, then this determination step would not take place, thereby yielding this limitation optional, see MPEP 2111.04; Nonetheless, it also addressed. Fig. 23; step 2310; Agiwal teaches [0214] “If there is paging for a UE with UE ID "X" then the UE group ID equals to "X" mod N is included in paging indication. "N" can be predefined or signaled. In another embodiment, paging indication may include one or more "N" LSBs of UE IDs. If there is paging for a UE with UE ID "X" then "N" LSBs of UE ID "X" is included in paging indication. In another embodiment, paging indication may include a bitmap of length N bits. If there is paging for a UE with UE ID "X," then ith bit (MSB or LSB) in bitmap is set to one where "i" equals to UE ID mod N. In another embodiment, paging indication may include a bitmap of length N bits. If there is paging for a UE with UE ID "X," then ith bit (MSB or LSB) in bitmap is set to one where "i" equals to (UE ID/N2) mod N, where "N2" is number of Paging frames or paging occasions in DRX cycle over which UEs are distributed. In another embodiment, paging indication may include a bitmap of length N bits. If there is paging for a UE with UE ID "X," then ith bit (MSB or LSB) in bitmap is set to one, where "i" is assigned to UE ID "X" by network”; see also [0061]).

Regarding claim 70. The combination of R1-1707568, Lee and Agiwal teaches the method of claim 69, wherein the reference indicator is determined according to the scheme by the formula: indicator=floor (UE_ID/(N*Ns)), wherein floor ( ) is a floor function, UE_ID is the radio device identity of the radio device that is receiving the power control signal, N is the number of paging frames within the radio device DRX cycle, and Ns is the number of paging occasions used within a paging frame (The examiner notes that the details of the sent signal (indicator) is nonfunctional as it doesn’t interact or affect any step of the method and therefore this limitation doesn’t carry patentable weight.  Nonetheless it is also addressed as followed. 
[0061], “The paging message including UE ID of the paged UE is transmitted only in PO monitored by the paged UE. Network may configure several POs in a DRX cycle. The UE determines the UE's PO based on a UE ID. A UE first determines the paging frame (PF) and then determine the PO within the PF. One PF is radio frame (10 ms), which may contain one or multiple POs. Every radio frame in a DRX cycle can be paging frame.. The subframes which can be PO in a PF are pre-defined i.e. subframe #0, subframe #4, subframe #5 and subframe #9. The network (i.e. BS) signals two parameters. The first parameter is `T` i.e. paging DRX cycle duration in radio frames. The second parameter is `nB` i.e. number of POs in a paging DRX cycle. UEs are distributed across several `nB` POs in the DRX cycle based on a UE ID. Several UEs can be mapped to same PO. The PF for a UE is the radio frame with system frame number `SFN` which satisfies the equation SFN mod T=(T div N)*(UE_ID mod N); where N is equal to min (T, nB) and a UE_ID is equal to IMSI mod 1024. Within the determined PF, the PO corresponds to i_s=floor(UE_ID/N) mod Ns; where Ns is equal to max (1, nB/T); i_s can be 0, 1, 2 and 3. Mapping between i_s, Ns and subframe within paging frame is pre-defined. In a PO, paging message is transmitted using physical downlink shared channel (PDSCH). Physical downlink common control channel (PDCCH) is addressed to P-RNTI if there is a paging message in PDSCH. P-RNTI is common for all UEs. So a UE identity (i.e. IMSI or S-TMSI) is included in paging message to indicate paging for a specific UE. Paging message may include multiple UE identities to page multiple UEs.”)
 
claim 72 The combination of R1-1707568, Lee and Agiwal teaches the method of claim 69, wherein the reference indicator is determined according to the scheme by the formula: indicator=floor (floor (UE_ID/(N*Ns))/Nn), wherein floor ( ) is a floor function, UE_ID is the radio device identity used for paging of the radio device that has received the power control signal, N is the number of paging frames within the radio device DRX cycle, Ns is the number of paging occasions used within a paging frame and, and Nn is the number of paging narrowbands or paging carriers (The examiner notes that the details of the sent signal (indicator) is nonfunctional as it doesn’t interact or affect any step of the method and therefore this limitation doesn’t carry patentable weight.  Nonetheless it is also addressed as followed. 
Agiwal teaches in paragraph [0061], “The paging message including UE ID of the paged UE is transmitted only in PO monitored by the paged UE. Network may configure several POs in a DRX cycle. The UE determines the UE's PO based on a UE ID. A UE first determines the paging frame (PF) and then determine the PO within the PF. One PF is radio frame (10 ms), which may contain one or multiple POs. Every radio frame in a DRX cycle can be paging frame.. The subframes which can be PO in a PF are pre-defined i.e. subframe #0, subframe #4, subframe #5 and subframe #9. The network (i.e. BS) signals two parameters. The first parameter is `T` i.e. paging DRX cycle duration in radio frames. The second parameter is `nB` i.e. number of POs in a paging DRX cycle. UEs are distributed across several `nB` POs in the DRX cycle based on a UE ID. Several UEs can be mapped to same PO. The PF for a UE is the radio frame with system frame number `SFN` which satisfies the equation SFN mod T=(T div N)*(UE_ID mod N); where N is equal to min (T, nB) and a UE_ID is equal to IMSI mod 1024. Within the determined PF, the PO corresponds to i_s=floor(UE_ID/N) mod Ns; where Ns is equal to max (1, nB/T); i_s can be 0, 1, 2 and 3. Mapping between i_s, Ns and subframe within paging frame is pre-defined. In a PO, paging message is transmitted using physical downlink shared channel (PDSCH). Physical downlink common control channel (PDCCH) is addressed to P-RNTI if there is a paging message in PDSCH. P-RNTI is common for all UEs. So a UE identity (i.e. IMSI or S-TMSI) is included in paging message to indicate paging for a specific UE. Paging message may include multiple UE identities to page multiple UEs.” )
.
Claim 55 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1707568 (3GPP R1-1707568; “UE power consumption reduction by new physical signal/channel in MTC) in view of Lee (US 20170215169) further in view of Agiwal (US 20170367069) further in view of Lee2018 (US 20180317198)

Regarding claim 55 and 66, The combination of R1-1707568, Lee and Agiwal teaches the method of claim 51, except wherein the indicator comprises the most significant bit of a UE_ID used to page the radio device and does not comprise the least significant bit of the UE_ID ([0004] A WTRU may determine a paging narrowband (NB) for the WTRU, to use for monitoring an MTC physical downlink control channel (M-PDCCH), based on at least the most significant bits (MSBs) of a function of a WTRU-identifier (WTRU-ID). [0005] “In an example, the WTRU may determine the paging NB based on at least the 3 MSBs of a function of the WTRU-ID. In another example, the WTRU may determine the paging NB based on at least the 4 MSBs of a function of the WTRU-ID.”)  In an analogous art, Lee2018 teaches the indicator comprises the most significant bit of the UE_ID and does not comprise the least significant bit of the UE_ID.  Therefore it would have been obvious for one of ordinary skill before the effective filing date of invention to modify of R1-1707568’s paging method and Lee’s indicator to also include Lee2018’s teaching of using the most significant bit of the UE_ID because the modification would reduce the channel bandwidth and data rate used to communicate with devices.

Claim 58 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1707568 (3GPP R1-1707568; “UE power consumption reduction by new physical signal/channel in MTC) in view of Lee (US 20170215169) further in view of Agiwal (US 20170367069) further in view of Park (US 20110292856)

Regarding claim 58 and 71, The combination of R1-1707568, Lee and Agiwal teaches the method of claim 51, except wherein the indicator is determined according to the scheme based on the number of paging narrowbands or paging carriers provided in system information.  In an analogous art, Park teaches the indicator is determined according to the scheme based on the number of paging narrowbands or paging carriers provided in system information. (The examiner notes that the details of the sent signal (indicator) is nonfunctional as it doesn’t interact or affect any step of the method and therefore doesn’t carry patentable weight.  Nonetheless it is also addressed below. [0102] In FIG. 4(a), the MS may enter the idle mode (S430). [0103] In this case, the BS may allocate the paging channels to the MS using the BCH or the additional broadcast information or inform the MS of changed carriers of carriers to which the paging channels are allocated. That is, the BS may transmit the BCH including a flag indicating that the paging carriers are changed (S450). [0104] FIG. 4(b) shows a method of, at a BS, allocating multiple carriers including paging channels using a paging carrier index. [0105] Referring to FIG. 4(b), the BS may transmit a BCH or additional broadcast information including the paging carrier indices to an MS (S420)).  Therefore, it would have been obvious for one of ordinary skill in the art before the invention to modify R1-1707568, Lee and Agiwal’s teaching of paging system to also include Park’s teaching of using the paging carrier because the modification allows a base station to efficiently allocate a paging carrier to a mobile station if multi-carrier is supported in a network (as taught by Park in [0036]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 51-61, 63-66 and 68-76 have been considered but are moot because the new ground of rejection.
Applicant argues,
“nothing in Lee or R1-1707568 suggests an indicator that identifies a subgroup of devices for the paging frame of the radio device being paged and that is based on an IMSI, the number of paging frames within the radio device DRX cycle, and the number of paging occasions used within a paging frame. In particular, there is no teaching that the "group identifier" in Lee's Figure 4 and 5 is based on these parameters.”


The examiner respectfully disagrees.  The examiner submits that Lee does teaches an indicator that identifies a subgroup of devices for the paging frame of the radio device being paged ([0136] A monitoring indicator may indicate a WTRU group index and a WTRU group associated with the monitoring indicator may monitor the POs. In an example, the monitoring indicator may indicate which WTRU group may need to monitor POs. The WTRU group may include all WTRU groups for a system information update; [0142] “one or more monitoring indicators may be used and each monitoring indicator may be used to indicate a WTRU group, a WTRU group index or a WTRU group ID. A WTRU which may be associated with a WTRU group, a WTRU group index or a WTRU group ID may need to monitor or receive a paging message, for example when a monitoring indicator for the WTRU group, the WTRU group index or the WTRU group ID indicates to monitor or read a paging message”.)

Applicant argues that,
At page 6, the Office “Action alleges that these limitations can be found in Lee's discussion of a "paging check time" calculation, at paragraph 0104. However, Lee's paragraph fails to disclose all the features of the claim. In particular, there is no mention in Lee's paragraph 0104 of a number of paging occasions used within a paging frame.”

The examiner notes that this new limitation is now addressed using newly discovered reference. Agiwal which teaches “the number of paging frames (A UE first determines the paging frame (PF)) within the radio device DRX cycle, and the number of paging occasions (`nB` i.e. number of POs) used within a paging frame” ([0061] “The paging message including UE ID of the paged UE is transmitted only in PO monitored by the paged UE. Network may configure several POs in a DRX cycle. The UE determines the UE's PO based on a UE ID. A UE first determines the paging frame (PF) and then determine the PO within the PF. One PF is radio frame (10 ms), which may contain one or multiple POs. Every radio frame in a DRX cycle can be paging frame. There can be up to four POs in a PF. The subframes which can be PO in a PF are pre-defined i.e. subframe #0, subframe #4, subframe #5 and subframe #9. The network (i.e. BS) signals two parameters. The first parameter is `T` i.e. paging DRX cycle duration in radio frames. The second parameter is `nB` i.e. number of POs in a paging DRX cycle. UEs are distributed across several `nB` POs in the DRX cycle based on a UE ID. Several UEs can be mapped to same PO. The PF for a UE is the radio frame with system frame number `SFN` which satisfies the equation SFN mod T=(T div N)*(UE_ID mod N); where N is equal to min (T, nB) and a UE_ID is equal to IMSI mod 1024. Within the determined PF, the PO corresponds to i_s=floor(UE_ID/N) mod Ns; where Ns is equal to max (1, nB/T); i_s can be 0, 1, 2 and 3. Mapping between i_s, Ns and subframe within paging frame is pre-defined. In a PO, paging message is transmitted using physical downlink shared channel (PDSCH). Physical downlink common control channel (PDCCH) is addressed to P-RNTI if there is a paging message in PDSCH. P-RNTI is common for all UEs. So a UE identity (i.e. IMSI or S-TMSI) is included in paging message to indicate paging for a specific UE. Paging message may include multiple UE identities to page multiple UEs.”)  

Applicant argues that,
“The Applicant further notes that the Office Action's analysis includes a note that "the details of the sent signal (indicator) is nonfunctional as it doesn't interact or affect any step of the method and therefore doesn't carry patentable weight." The Applicant submits that this is not correct, at least in view of the claims as presently amended. These details specify how the indicator relates to the identification of a subgroup to which a paged radio device belongs, and are thus functionally related to the claimed techniques and apparatus for sending and receiving a power control signal that indicates that a radio device is being paged. There is no basis for concluding that these limitations can be ignored.”

relates to the identification of a subgroup to which a paged radio device belongs, and are thus functionally related to the claimed techniques and apparatus for sending and receiving a power control signal that indicates that a radio device is being paged.”  
The examiner respectfully disagrees. The claim merely recites “determining there’s a paging message..” and “sending the power control signal with an indicator”.  The details of the indicator that is being sent is not patentable unless the specifics in the indicator are relied/processed/manipulated in another step.  For a more, positive outcome, the examiner suggests amending the claims contain the non-functional descriptive information regarding the indicator to active steps which further relies on the details of the indicator. 


Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646